In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeal is from an order granting respondents’ motions to dismiss the complaint for lack of prosecution and a motion to dismiss the cross complaint of the respondent McIntyre against the respondent Sampino. Order insofar as it dismisses the complaint affirmed, with $10 costs and disbursements. No opinion. Appeal from order insofar as it dismisses the cross complaint dismissed, without costs. The appellants are not aggrieved by the dismissal of the cross complaint. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.